DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghupathy et al. (US 2013/0324154).
Regarding claim 17, Raghupathy teaches a method for geolocating a terminal (fig. 1, 120) of a wireless communication system (fig.1), the terminal (120) being configured to exchange messages with an access network of the wireless communication system according to a first wireless communication protocol (fig. 1), the method comprising: receiving, by the terminal, a message transmitted according to a second wireless communication protocol by a transmitting device of interest (i.e., receiving WAPS beacon [0068]-[0069], [0091]-[0094]); obtaining an ambiguous item of identification information from the transmitting device of interest (i.e., the user device acquires and tracks the WAPS signals to determine a time of arrival [0081], stage 840 [0094]); transmitting, by the terminal and to the access network, a message comprising 
Regarding claim 18, Raghupathy teaches the message received from the transmitting device of interest comprises an ambiguous identifier of the transmitting 
Regarding claim 19, Raghupathy teaches the message received from the transmitting device of interest comprises an identifier of the transmitting device of interest; and wherein obtainment of the ambiguous item of identification information comprises a lossy compression of the identifier ([0094], [0227]-[0229]). 
Regarding claim 20, Raghupathy teaches a plurality of transmitting devices of interest are used, the precise geographical position of the terminal being estimated based on the respective geographical positions of the plurality of transmitting devices of interest ([0037]-[0038], [0094], [0227]-[0228]). 
Regarding claim 21, Raghupathy teaches ambiguous items of identification information of at least two transmitting devices of interest are transmitted to the access network, in the same message according to the first wireless communication protocol ([0037]-[0038], [0227]-[0228]). 
Regarding claim 22, Raghupathy teaches a range of the second wireless communication protocol is less than a range of the first wireless communication protocol ([0034], [0037], [0051]). 
Regarding claim 23, Raghupathy teaches the approximate geographical position of the terminal is estimated based on at least one message received by at least one base station of the access network, said at least one base station being located in a predetermined geographical position ([0035], [0081]-[0084]). 

Regarding claim 25, Raghupathy teaches terminal of a wireless communication system, the terminal comprising: a first communication module configured to exchange messages with an access network of the wireless communication system according to a first wireless communication protocol (i.e., fig. 3, the user device system 300 may include an RF module 330 configured to receive signals from remote components and to transmit signals to remote components.., The user device system 300 may also include a cellular module 350 for sending and receiving data or information via a cellular [0049]-[0051]); a second communication module configured to receive messages according to a second wireless communication protocol (i.e., The user device system 300 may include communications modules (not shown) for sending and/or receiving data via other wired or wireless communications networks, such as Wi-Fi, Wi-Max, Bluetooth, USB, or other networks [0051]); and wherein the terminal configured to: receive, by the second communication module, a message transmitted by a transmitting device of interest ([0051]-[0052]); obtain, by a processing circuit of the terminal, an ambiguous item of identification information of the transmitting device of interest ([0053]-[0054], [0064]); and transmit, by the first communication module, a message comprising the ambiguous item of identification information of the transmitting device of interest (i.e., Under a UE-Assist approach, the user device may receive some assistance data from the network, and may perform measurements of received WAPS 
Regarding claim 26, Raghupathy teaches the processing circuit is configured to obtain the ambiguous item of identification information of the transmitting device of interest from an identifier of the transmitting device of interest included in the message received from the transmitting device of interest (i.e., receiving WAPS beacons [0036], [0040]-[0041], [0094], [0128], [0228]-[0229]). 
Regarding claim 27, Raghupathy teaches the processing circuit is configured to obtain the ambiguous item of identification information of the transmitting device of interest by lossy compression of the identifier of the transmitting device of interest ([0094], [0227]-[0229]).  
Regarding claim 28, Raghupathy teaches an access network of a wireless communication system, the access network being configured to exchange messages with a terminal, wherein the access network is configured to: receive a message transmitted by the terminal, the message comprising an ambiguous item of identification information of a transmitting device of interest in the vicinity of the terminal (i.e., At stage 540, the network receives the range information from the user device [0069]); estimate an approximate geographical position of the terminal (At stage 540, the network computes the user device's location based on the range information. The network may use a full WAPS ID to look up WAPS beacon LLAs after the network determines the full WAPS ID based on Cell ID and the compressed WAPS ID of 6 bits [0068]); identify, in a table storing a list of transmitting device identifiers and respective geographical positions of transmitting devices, the transmitting device of interest as being a 
Regarding claim 29, Raghupathy teaches the table being stored in a geolocation server external to the access network, the access network comprises an enquiry server (i.e., the WAPS capable positioning server (e.g. SAS, E-SMLC, and SLP) provides the user device with a list of WAPS beacons (corresponding to the local area defined by the cell-ID of the serving cell) [0092], [0098]) configured to: transmit a request for the geographical position of the transmitting device of interest to the geolocation server, the request for the geographical position comprising the ambiguous item of identification information of the transmitting device of interest and the approximate geographical position of the terminal ([0091]-[0092], [0098]); and receive from the geolocation server a response comprising the geographical position of the transmitting device of interest ([0098]).  
Regarding claim 30, Raghupathy teaches each of the geolocation server and the enquiry server comprises one or more processors, or one or more programmable logic circuits ([0098]). 

Regarding claim 32, Raghupathy teaches each of the geolocation server and the enquiry server comprises one or more processors, or one or more programmable logic circuits ([0098]). 
Regarding claim 33, Raghupathy teaches a first communication module configured to exchange messages with an access network of the wireless communication system according to a first wireless communication protocol (i.e., fig. 3, the user device system 300 may include an RF module 330 configured to receive signals from remote components and to transmit signals to remote components.., The user device system 300 may also include a cellular module 350 for sending and receiving data or information via a cellular [0049]-[0051]); a second communication module configured to receive messages according to a second wireless communication protocol (i.e., The user device system 300 may include communications modules (not 
Regarding claim 34, Raghupathy teaches processor-based geolocation server comprising a storage device to store a table, the table comprising a list of transmitting device identifiers and respective geographical positions of transmitting devices (i.e., the network receives the range information from the user device, and computes the user device's location based on the range information. The network may use a full WAPS ID to look up WAPS beacon LLAs after the network determines the full WAPS ID based on Cell ID and the compressed WAPS ID of 6 bits. [0069], [0093]-[0094]), the geolocation server being configured to: receive a request for a geographical position of a transmitting device of interest, the request for a geographical position comprising an ambiguous item of identification information of the transmitting device of interest and an approximate geographical position (i.e., the network receives the range information from the user device, and computes the user device's location based on the range 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643